Citation Nr: 0126494	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-04 143	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA recognition as the veteran's surviving 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellee (June 2001 Board of Veterans' Appeals 
(Board) hearing)
Appellant, Appellee and S.B., an attorney (June 2000 RO 
hearing)


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1946 to May 1968.  He 
died in October 1991.

This matter comes before the Board on appeal from a November 
1999 administrative decision from the VA RO in Manila, the 
Republic of the Philippines, which recognized the appellee as 
the veteran's surviving spouse.  The appellant contests this 
decision, claiming that she is actually the veteran's 
surviving spouse and entitled to receive VA death benefits.  
This is a simultaneously contested claim; although the 
appellee does not contest the determination in her favor, a 
decision in favor of the appellant pursuant to the current 
appeal would adversely affect the appellee's award.  
Therefore, both the appellant and the appellee have received 
notice of the pertinent decisions, the appellee has been 
notified of the appellant's appeal, and both parties have 
been provided with copies of the statement of the case and 
the supplemental statement of the case in this matter.  
Further, both parties have been afforded opportunity to 
present evidence and argument, to include at a hearing before 
the RO and a hearing before the undersigned member of the 
Board.  Accordingly, the mandates of 38 C.F.R. §§ 20.502 and 
20.504 (2001), pertinent to simultaneously contested claims, 
have been fulfilled.



REMAND

Both the appellee and the appellant are seeking VA death 
benefits as the veteran's surviving spouse.

The veteran and the appellee were married in the Republic of 
the Philippines in a civil ceremony in 1956; both were 
Filipino citizens at the time.  The record reflects that the 
Superior Court of the State of California issued an affidavit 
for final judgment of divorce between the veteran and the 
appellee in August 1964; said judgment was entered in May 
1970 as nunc pro tunc as of August 13, 1965.  The record also 
indicates that in December 1968, the veteran and the appellee 
remarried in a religious ceremony without issuance of a new 
marriage license or official registration.  A result of a 
field investigation indicates that under Philippine law, no 
marriage license is required where a prior civil marriage has 
taken place and remained in effect, but that subsequent to a 
valid divorce, a marriage license is required to validate the 
"new" marriage.  The appellee has testified that she had no 
knowledge of the divorce until the current appeal and that 
the "remarriage" in 1968 was merely a religious affirmation 
of the prior civil marriage.  The veteran married the 
appellant in 1973.

Controlling Philippine law does not recognize absolute 
divorce between Filipino citizens, even when such citizens 
are living abroad.  Articles 15, 52 of the Civil Code of the 
Philippines; Article 1 of the new Family Code of the 
Philippines, effective August 4, 1988; Tenchavez v. Excano, 
122 Phil. 752, 15 SCRA 355.

In cases where another country has jurisdiction, however, 
such as where a United States citizen is married to a 
Filipino citizen, a divorce legal and binding in the United 
States would be recognized as releasing both the Filipino and 
the United States citizen from the marriage, rendering them 
both free to remarry.  See Article 26 of the new Family Code 
of the Philippines, effective August 4, 1988; Van Dorn v. 
Romillo, Jr., 139 SCRA 139 (1985) (An American-obtained 
divorce was valid; a Philippine citizen cannot be held as 
married to an American citizen who has obtained a divorce 
binding on him in his own country).

It would appear that the validity of the divorce obtained by 
the veteran from the appellee hinges on whether the veteran 
was an American citizen at the time the divorce was obtained.  
A Certificate of Naturalization is of record and, although 
issued in June 1973, it states the veteran was naturalized by 
a United States District Court in February 1958.  The claims 
file contains the veteran's alien certificate of registration 
dated in September 1968, but also contains an "Affidavit in 
Lieu of a Certificate of Legal Capacity to Contract Marriage 
for American Citizens," dated in April 1973, completed by 
the Vice Consul of the United States of America.  Based on 
the above, clarification is required relevant to the 
effective date of the veteran's United States citizenship.

Furthermore, if it is determined that the veteran was an 
American citizen so as to validate his divorce from appellee, 
further development may be necessary relevant to whether the 
December 1968 marriage with the appellee is valid so as to 
invalidate the veteran's subsequent marriage to the 
appellant.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should, through the 
appropriate official channels, confirm 
the date the veteran's United States 
citizenship became effective.  
Presumably, this may be accomplished by 
inquiry through the appropriate office of 
the United States Consulate in Manila.  

2.  If it is determined that the veteran 
was a United States citizen at the time 
of the 1965 divorce from the appellee, 
the RO should then again consider whether 
his marriage to the appellee was legally 
terminated by the 1965 divorce.  If so, 
the RO should then also undertake any 
additional development and adjudication 
necessary to determine the validity of 
the veteran's purported remarriage to the 
appellee in December 1968, to include 
whether such marriage was properly 
certified and registered under governing 
Philippine law.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant, the appellee and their 
respective representatives, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and appellee need take 
no action unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

